Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were received on 1/06/2020 and previously rejected in the non-final office action issued 2/11/2022.  Applicant’s amendment was received on 5/11/2022 whereby claims 1-3, 5-8, 10-13, and 5-20 were amended.  Claims 4 & 14 were cancelled.  No claims were added.  Accordingly, claims 1-3, 5-13, and 15-20 are currently pending and hereby examined in this final office action.
Response to Remarks/Arguments
Title
Applicant’s amendment cures the previous objection to the title.
35 USC §112 (f)
Applicant’s amendment no longer requires Examiner to invoke §112(f) upon reconsideration. 
35 USC §101
With respect to the previous 35 USC §101 rejections, Applicant’s arguments have been considered but are not persuasive.
Step 2A Prong 1 –  Applicant argues that amended claim 1 does not recite an abstract idea because “the rejection completely ignores all other aspects of the claim which cannot be asserted as reciting an abstract idea.” (Remarks pg. 9)  Examiner respectfully disagrees.  Examiner has previously identified the certain limitations considered to ‘set forth’ or ‘describe’ an abstract idea.  Please see Step 2A Prong 1 analysis below.  Any “other aspects” of the claim which cannot reasonably be considered are to be analyzed at Step 2A Prong 2. 
Step 2A Prong 2 – Applicant further disagrees with Examiner’s analysis at Step 2A Prong 2.   Applicant argues that the considerations indicative of an exception being integrated into a practical application are met.  Applicant submits that “the claims as amended integrates the asserted abstract idea of an organizing human activity without significantly more into a practical application by applying, relying on, or using the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  In support, Applicant points out specific features of amended claim 1 that Applicant believe support the argument.  Examiner respectfully disagrees.  It is Examiner’s position that the “time table compris[ing] a plurality of time slots…” is part of the abstract idea and not considered an additional element to be analyzed at Step 2A Prong 2.  Any additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.
Step 2B -  As discussed above at Step 2A Prong 2, it is Examiners position that Applicant incorrectly categorizes limitations considered to be part of the abstract idea as additional elements.  Examiner has not made nor is making the assertion that the additional elements are well-understood, routine, or conventional. As such, Examiner has no duty to provide evidence supporting such a determination. “At Step 2A Prong 2 or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” See MPEP 2106.07(a)(III). 
Examiner does not consider the claims to be an improvement to computing technology or other technical field, rather the claims merely improve the business process of scheduling reservations to users for charging their car (i.e. the claims are directed to improving an abstract idea and not improving computing technology).  “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”.   
Furthermore, as discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
35 USC §102/103
With respect to the previous prior art rejections, Applicant’s arguments have been considered but are not persuasive.  Examiner respectfully disagrees with Applicant’s assertion that Mastrandrea fails to teach or suggest the limitations previously presented in original claims 4 & 14 (claims 4 & 14 are currently cancelled).  Notwithstanding, Examiner updated the search in light of Applicant’s amendments and discovered Pre-grant Publication No. : US 2019/0130318 A1, hereinafter “Lee,” which necessitates new grounds of rejection.  Please see §103 below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, & 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls into the category of a system/machine.
Claim 11 falls into the category of a method.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted)- The claim recites [] receive reservation input information for reserving charging of an electric car, wherein the reservation input information comprises a charging time inputted by a user, and [] illustrating a charger available time table indicating an available time or an unavailable time of each of a plurality of chargers based on the received reservation input information and the charging reservation scheduling model, wherein the charger available time table comprises a plurality of time slots associated with each of the plurality of chargers, wherein the plurality of time slots comprises: a plurality of first pattern time slots for indicating a plurality of chargers provided in a first charging station and an available charging time of the plurality of chargers provided in the first charging station, and a plurality of second pattern time slots for indicating a plurality of chargers provided in a second charging station and an available charging time of the plurality of chargers provided in the second charging station, wherein the plurality of first pattern time slots and the plurality of second pattern time slots are generated based on the charging time inputted by the user and the charging reservation scheduling model.  The claim, under its broadest reasonable interpretation, is directed to reserving a time for charging an electric vehicle which is a commercial interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an AI device, a memory configured to store a charging reservation scheduling model for outputting a result of allocating time slots to chargers based on a number of chargers being inputted, a display, at least one processor, and caus[ing], on the display, a display are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B -The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1 and adds the additional element of caus[ing] a display of a result of charging reservation on the display.  However, the additional element of caus[ing] a display of a result of charging reservation on the display in response to the received command does not change the analysis at Step 2A Prong 2 and Step 2B. 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1 and adds the additional element of a communication interface.  However, the additional element of a communication interface does not change the analysis at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted)- The claim recites receiving reservation input information for reserving charging of an electric car, wherein the reservation input information comprises a charging time inputted by a user, and displaying a charger available time table indicating an available time or an unavailable time of each of a plurality of chargers based on the received reservation input information and a charging reservation scheduling model, wherein the charging reservation scheduling model is a model for outputting a result of allocating time slots to the plurality of chargers based on a number of chargers being inputted, wherein the charger available time table comprises a plurality of time slots associated with each of the plurality of chargers, wherein the plurality of time slots comprises: a plurality of first pattern time slots for indicating a plurality of chargers provided in a first charging station and an available charging time of the plurality of chargers provided in the first charging station, and a plurality of second pattern time slots for indicating a plurality of chargers provided in a second charging station and an available charging time of the plurality of chargers provided in the second charging station, wherein the plurality of first pattern time slots and the plurality of second pattern time slots are generated based on the charging time inputted by the user and the charging reservation scheduling model.  The claim, under its broadest reasonable interpretation, is directed to reserving a time for charging an electric vehicle which is a commercial interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because there are no additional elements in the claim to evaluate. 
Step 2B -The claim does not include any additional elements and therefore cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 14. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 18. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 11, & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boot in view of Pre-grant Publication No.: US 2019/0130318 A1, hereinafter “Lee.”
(Currently Amended) Claim 1 & similar claim 11: Boot, as shown, teaches: 
a display; (Boot [0020])
at least one processor configured to: (Boot [0003], “At least one processor may be configured to…”; See also [0020])
receive reservation input information for reserving charging of an electric car, wherein the reservation input information comprises a charging time inputted by a user, (Boot [0015], “the customer can search, locate, and reserve a time slot for recharging a vehicle at a charging station…”; See also [0017], [0037] – [0040]) 
cause, on the display, a display illustrating a charger available time table indicating an available time or an unavailable time of each of a plurality of chargers based on the received reservation input information and the charging reservation scheduling model, wherein the charger available time table comprises a plurality of time slots associated with each of the plurality of chargers, (Boot [0044], “At block 340, the information about any available time slots and associated costs may be provided for review by the customer. As an example, the service provider computer 104 can utilize web portal interface 109 to deliver, via the Internet, a presentation of the available time slots and associated costs to an Internet browser or software application (e.g., mobile application or dedicated software application) of the customer computing device 103. The customer can then review the available time slots and/or associated costs for each available charging station…”; See also [0017], [0023], [0024], [0028], [0037]-[0042])

Boot doesn’t explicitly teach the following; however, Lee teaches:
a memory configured to store a charging reservation scheduling model for outputting a result of allocating time slots to charges based on a number of chargers being inputted; (Lee [0034])
wherein the plurality of time slots comprises: a plurality of first pattern time slots for indicating a plurality of chargers provided in a first charging station and an available charging time of the plurality of chargers provided in the first charging station, and (Lee [0081], “A timetable 400 of FIG. 4 may include charging stations retrieved by the charge management server and reservations set with chargers disposed in the respective charging stations. A driver may receive information regarding a reservation completion and reservation available time based on time for each charger through the timetable 400…”; See also [0080] and Fig. 4)
a plurality of second pattern time slots for indicating a plurality of chargers provided in a second charging station and an available charging time of the plurality of chargers provided in the second charging station, wherein the plurality of first pattern time slots and the plurality of second pattern time slots are generated based on the charging time inputted by the user and the charging reservation scheduling model. (Lee [0081], “A timetable 400 of FIG. 4 may include charging stations retrieved by the charge management server and reservations set with chargers disposed in the respective charging stations. A driver may receive information regarding a reservation completion and reservation available time based on time for each charger through the timetable 400…”; See also [0080] and Fig. 4)
Boot is directed to systems and methods that enable customers to reserve time slots at charging stations for recharging electric vehicles.  Similarly, Lee is directed to a charge management server and a method of controlling the same, for managing a charging station for an electric vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boot with the teachings of Lee since “there is a need for a charging station management method including a reservation method for distributing reservation time of the charging station to reduce standby time for use of the charging station.” (Lee [0006])
 (Currently Amended) Claim 5 & similar claim 15: Boot/Lee, as shown above, teaches all the limitations of claim 1 and claim 11, respectively.  Boot also teaches:
wherein the number of the plurality of chargers being inputted is 10. (Boot [0033], “FIG. 2 also depicts charging station 210, although more than one charging station may be envisioned, for charging the one or more PEVs 102…charging stations 110 may be public or private charging stations that can be used by more than one PEV 205.”)
The sole difference between the primary reference and the claimed limitation is the explicit recitation of a gas station the number of chargers being 10.  Boot teaches a plurality of charging stations and Lee teaches a plurality of chargers with a plurality of time slots. Therefore, it would have been obvious before the effective filing date of the claimed invention to make the number of charging stations used for scheduling equal to 10 since there are a finite number of identified, predictable potential solutions (i.e. number of charging stations) to the recognized need (providing charging stations to users of electric vehicles) and one of ordinary skill in the art could have pursued the potential solutions with a reasonable expectation of success. 
(Currently Amended) Claim 6 & similar claim 16:  Boot/Lee, as shown above, teaches all the limitations of claim 1 & claim 11, respectively.  Boot also teaches: 
wherein the at least one processor is further configured to receive a command to select the time slot and to cause a display of a result of charging reservation on the display in response to the received command. (Boot [0015], “the customer can search, locate, and reserve a time slot for recharging a vehicle at a charging station…The customer may receive a reservation confirmation upon completion of the reservation.”; See also [0044], [0045], [0050])
(Currently Amended) Claim 7 & similar claim 17: Boot/Lee, as shown above, teaches all the limitations of claim 6 & claim 16, respectively.  Boot also teaches: 
wherein the result of the charging reservation comprises one or more of a charging reservation date, a reservation number, a charging reservation time, a name of a charging station, a name of a charger, a charging type, a map indicating a location of the charging station, or an image of the charger.  (Boot [0015], “The customer may also receive a reservation code to activate or use a charging station during the reserved time slot.”; See also [0045], [0050], Fig. 5)
(Currently Amended) Claim 8 & similar claim 18: Boot/Lee, as shown above, teaches all the limitations of claim 1 & claim 11, respectively.  Boot also teaches: 
further comprising a transceiver, wherein the at least one processor is further configured to receive information regarding a charger from one or more charging stations through a transceiver, wherein the information regarding the charger comprises at least one of an identifier of a charger, an identifier of a charging station, or information indicating whether charging of a charger is possible at a charging available time included in the reservation input information. (Boot [0019], “As shown in FIG. 1, the customer computing device 103, service provider computer 104, and charging station controller 106 may be in communication with each other via a network…”; See also [0017], [0018], [0044], [0045])
(Original) Claim 9 & similar (Currently Amended) claim 19: Boot/Lee, as shown above, teaches all the limitations of claim 8 & claim 18, respectively.  Boot also teaches:
determine a source of each time slot, determine whether charging is possible at each time slot by using the information regarding the charger, and generate the charger available time table according to a result of the determination of whether charging is possible at each time slot. (Boot [0041], “Following block 320 is block 325. Block 325 may determine whether the selected charging station is available for at least a portion of the requested time frame. The availability of a charging station can be based upon actual or expected demand…”; See also [0037]-[0040])
(Currently Amended) Claim 10 & similar claim 20: Boot/Lee, as shown above, teaches all the limitations of claim 1 & claim 11, respectively.  Boot also teaches:
wherein the reservation input information further comprises a charging available time item for setting a charging time or a charging station item for setting a charging charging station. (Boot [0015], “the customer can search, locate, and reserve a time slot for recharging a vehicle at a charging station…”; See also [0017], [0037] - [0045])
Claims 2, 3, 12, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boot/Lee in view of Pre-grant Publication No.: US 2018/0065494 A1, hereinafter “Mastrandrea.”
(Currently Amended) Claim 2 & similar claim 12: Boot/Lee, as shown above, teaches all the limitations of claim 1 & claim 11, respectively.  Boot/Lee doesn’t explicitly teach the following; however, Mastrandrea teaches: 
wherein the charging reservation scheduling model is configured to allocate each of the plurality of chargers to the plurality of time slots indicating a plurality of time interval relations according to Allen's Time Interval Algebra. (Mastrandrea [0027], “After determining the set of one or more EV charging stations 102, the scheduling component 210 can be configured to obtain information regarding each charging station 102 in the set. As described above and herein, the information regarding the charging station 102 can indicate one or more time windows available for charging the EV 302…”)  (Mastrandrea teaches indicating one or more time windows available for charging.  This is simply a relationship between the chargers being available or unavailable due to another EV already having a reservation/using the charger during.  This is equivalent to Allen’s Time Interval Algebra based on the disclosure in the specification indicating that time relations of all situations are expressed by thirteen (13) interval relations.)
Boot teaches a system and method for making a reservation for charging an electric vehicle.  Boot doesn’t explicitly teach allocating chargers to one or more of a plurality of time slots, although the claimed limitation is present behind the scenes in the teachings of Boot.  Similarly, Lee is directed to a charge management server and a method of controlling the same, for managing a charging station for an electric vehicle.  Mastrandrea also teaches a system to facilitate the reservation of an electric vehicle charging station, but provides slightly more explicit teachings of the claimed limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boot with the teachings of Mastrandrea since “there is a need to improve routing and scheduling of charging of the individual EVs through the EV charging stations.” (Mastrandrea [0004])
(Currently Amended) Claim 3 & similar claim 13: Boot/Lee/Mastrandrea, as shown above, teaches all the limitations of claim 2 & claim 12, respectively.  Boot doesn’t explicitly teach the following; however, Lee teaches: 
wherein the charging reservation scheduling model is further configured to allocate an idle charger to the plurality of time slots to minimize idle times of the plurality of chargers. (Lee [0007], “In particular, the present invention provides a method of controlling a charge management server for distributing standby time for charging an electric vehicle by changing usage fees based on supply and demand, e.g., by imposing relatively high usage fees when the number of charging reservations is greater than a particular number.”)
Boot teaches a system and method for making a reservation for charging an electric vehicle.  Boot doesn’t explicitly teach allocating chargers to one or more of a plurality of time slots, although the claimed limitation is present behind the scenes in the teachings of Boot.  Lee is directed to distributing reservation times of charging stations to reduce standby time for use of the charging station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boot with the teachings of Lee since “demand for electric vehicles has increased, it is important to expand supply of charging infrastructure such as charging stations and to manage charging infrastructures.” (Lee [0004])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Timpner” (J. Timpner and L. Wolf, "Design and Evaluation of Charging Station Scheduling Strategies for Electric Vehicles," in IEEE Transactions on Intelligent Transportation Systems, vol. 15, no. 2, pp. 579-588, April 2014, doi: 10.1109/TITS.2013.2283805.) is directed to evaluating the suitability of various scheduling strategies in different usage scenarios.
“Shirakawa” (PG Pub No.: US 2020/0003571 A1) is directed to reserving a power station to charge an electric vehicle.
“Hoch” (PG Pub No.: US 2014/0288832 A1) is directed to a method and a device for providing an electronic appointment scheduler for a vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./Examiner, Art Unit 3628    
                                                                                                                                                                                                    /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/19/2022